MEMORANDUM ***
Toni Dandoch, a native and citizen of Syria, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s (“IJ”) denial of his application for asylum, and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review both decisions when the BIA adopts the Id’s decision while adding its own reasons. See Kataria v. INS, 232 F.3d 1107, 1112 (9th Cir.2000). We review for substantial evidence, Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999), and we deny the petition for review.
Dandoch contends that he testified credibly, was subjected to persecution in Syria, and has a well-founded fear of future persecution if returned. His contentions lack merit. Because there are specific, cogent reasons for disbelieving Dandoch, and because Dandoch has not shown that the evidence compels a conclusion to the contrary, substantial evidence supports the adverse credibility determination. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
Dandoch did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.